 

Case 1:20-cv-07477-GBD Document 11 Filed 03/23/21 Page 1of1

 

 

 

 

 

 

 

 

 

 

se A ELY FILED),
DAit FTE: a MAR 2.5. 202% agarca Jaw.com
| SO ORDERED 646.695.1774

The initial conference is adjourned from
VIA ELECTRONIC FILING March 24, 2021 to April 21, 2021 at 9:30 a.m.

Hon. George B. Daniels, U.S. ™ J _& Dorivbes

AQT FR » PASTELS
oo aid

 

Re: Plaintiff: Juan MAR 2 32021
Our Clients: Penske Truck Leasing Corp. and Tyrone Eugene Kershaw
Case No.: 20-CV-7477 (GBD)
Our File No.: PE-2020-1
Date of Loss: February 5, 2018

Dear Hon. Daniels:

My firm represents the interests of the defendants Tyrone Eugene Kershaw and
Penske Truck Leasing Corp. with regard to the above-referenced matter. This letter is

written to request a brief adjournment of the initial conference, which is scheduled for
March 24, 2021.

Since our last letter to the Court in February 2021, we have spoken to plaintiff Juan
Jose Felix’s new counsel — Steven Goldstein of Goldstein & Handwerker — to discuss
possible settlement of this matter. While the parties have not yet been able to finalize a
settlement, discussions are on-going. In fact, today I sent to counsel a copy of the rental
agreement that our driver had with Penske Truck evidencing the insurance coverage
available in this matter. 1am hopeful that once he has an opportunity to discuss this matter
with his client, we will be able to settle this case.

Accordingly, to allow incoming counsel the opportunity to speak to his client about
settlement of this matter and so that counsel can file the appropriate notice of appearance,
we respectfully request a brief adjournment of the initial conference, which is scheduled
for March 24, 2021.

We thank the Court for its time to this matter. Should Your Honor have any
questions or concerns, please do not hesitate to contact the undersigned.

Very truly yours,

GALLO VITUCCI KLAR LLP

tae Mave > -

Anne Marie Garcia

     
 

pie

 

MAILING ADDRESS: 100 CROSSWAYS PARK WEST, SUITE 305, WOODBURY, NY 11/97 © 212.683.7100
